Citation Nr: 0014932	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The former serviceman was a member of the Army National Guard 
and he died while performing active duty for training in June 
1993.  The appellant is the mother and custodian of an 
illegitimate child who was born after the serviceman's death.  
On behalf of the child, the appellant appeals to the Board of 
Veterans' Appeals (Board) from a December 1996 RO decision 
which denied service connection for the cause of the 
veteran's death.

he Board remanded the case to the RO for further development 
in September 1997 and April 1999, with regard to the 
preliminary question of whether the illegitimate child was 
the child of the former serviceman.  That development was 
performed, and the RO held that the child was fathered by the 
former serviceman.  See 38 U.S.C.A. § 101(4) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.57, 3.210 (1999).  After review 
of all the evidence, the Board concurs with the RO, that the 
child is the child of the former serviceman.  Thus, the 
appellant, mother and custodian of the child, is a proper 
claimant for service connection for the cause of the 
serviceman's death.  


FINDINGS OF FACT

The serviceman died as the result of suicide while performing 
active duty for training; the suicide was the result of 
mental unsoundness associated with an acquired psychiatric 
disorder which began during the period of active duty for 
training.



CONCLUSION OF LAW

The serviceman's death by suicide was the result of a 
psychiatric disability with mental unsoundness which was 
incurred in service.  38 U.S.C.A. §§ 101(24), 105, 1110, 1310 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(m), (n), 3.6, 
3.301, 3.302, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The former serviceman was a member of the Army National 
Guard, and his service included active duty for training 
which was scheduled to last from June 19, 1993 to July 3, 
1993.  He died during such period, on July 25, 1993, as the 
result of suicide, a self-inflicted gunshot wound to the 
head.  There is no medical evidence that he earlier had a 
chronic psychiatric condition.  

As to the circumstances of the suicide, police and service 
department reports, as well as lay statements and other 
evidence, indicate that the serviceman and the appellant had 
been living together for a brief period of time and they 
planned to get married.  She was pregnant with his child (the 
child was born after his death).  The serviceman and the 
appellant had previously argued about such things as the 
details of wedding plans.  After the serviceman got off duty 
on July 24, 1993, he and a friend drank several beers, 
although there is no persuasive evidence that intoxication 
resulted in suicide.  Arguments between the serviceman and 
appellant continued during the night, in person and over the 
phone, and he reportedly was depressed.  Eventually the 
serviceman ended up at his own apartment; his friend was 
there and the appellant was not.  In the early hours of July 
25, 1993, the serviceman went into the bedroom and shot 
himself to death.  The coroner ruled the death a suicide, 
which was also the finding of the service department.  The 
service department noted the serviceman was in duty status at 
the time of his death.  A June 1993 statement of medical 
opinion and duty status contains a medical opinion by the 
coroner that the serviceman was under the influence of 
alcohol (although there was no blood alcohol test or autopsy) 
and that he was mentally sound and the injury was not 
incurred in the line of duty (although the basis for such 
opinion was not entered in the space provided), and the form 
also notes that a formal line of duty investigation would be 
required.  The subsequent September 1993 report of 
investigation of line of duty and misconduct status (with a 
February 1994 endorsement by higher authority) notes that the 
serviceman's death by suicide was precipitated by numerous 
arguments with his fiancee, and that, in accordance with 
service department policy in such cases, no official decision 
was being entered concerning mental unsoundness and line of 
duty/misconduct status.

The appellant's claim on behalf of the child, for service 
connection for the cause of the serviceman's death, is well 
grounded, meaning plausible.  The evidence has been properly 
developed, and there is no further VA duty to assist with 
this claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
active duty for training in the line of duty and not due to 
the person's own willful misconduct or abuse of alcohol or 
drugs. 38 U.S.C.A. §§ 101(24), 105, 1110; 38 C.F.R. 
§§ 3.1(m), (n), 3.6, 3.301.  

To establish service connection for the cause of death, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In certain instances, service connection may be granted for 
the cause of a serviceman's death by suicide.  In order for 
suicide to consitute willful misconduct (and a bar to 
benefits), the act of self destruction must be intentional, 
but a person of unsound mind is incapable of forming the 
intent necessary for willful misconduct.  It is a constant 
requirement for favorable action that the precipitating 
mental unsoundness, leading to suicide, be service connected.  
Whether a person, at the time of suicide, was so unsound 
mentally that he did not realize the consequences of such an 
act, or was unable to resist such impulse, is a question to 
be determined in each individual case, based on all available 
lay and medical evidence pertaining to his mental condition 
at the time of the suicide.  The act of suicide or a bona 
fide attempt is considered to be evidence of mental 
unsoundness.  Therefore, where the evidence shows no 
reasonable adequate motive for suicide, the act will be 
considered to have resulted from mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  Affirmative evidence is 
necessary to justify reversal of service department findings 
of mental unsoundness where VA criteria do not otherwise 
warrant contrary findings.  In all instances any reasonable 
doubt should be resolved favorably to support a finding of 
service connection.  38 C.F.R. § 3.302.  See also Elkins v. 
Brown, 8 Vet.App. 391 (1995); Sheets v. Derwinski, 2 Vet.App. 
512 (1992).

With this in mind, the Board notes that the serviceman 
committed suicide while performing active duty for training.  
The evidence depicts no circumstances which would lead a 
rational person to self-destruction.  Arguments over wedding 
plans, etc., as described in the evidence, would not compel a 
rational person to kill himself.  In the instant case, the 
suicide itself is deemed to be a product of mental 
unsoundness.  As the suicide was due to mental unsoundness, 
it was not due to willful misconduct.  The evidence verifies 
no chronic psychiatric disease prior to the period of active 
duty for training, and circumstances suggest that the mental 
unsoundness, leading to suicide, was associated with 
depression or other acquired psychiatric disorder which 
developed during the period of service, just prior to the act 
of suicide.  

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the 
serviceman's death by suicide while performing active duty 
for training was the result of a psychiatric disability with 
mental unsoundness which was incurred during such service.  
Accordingly, service connection for the cause of the 
serviceman's death is warranted.  


ORDER

Service connection for the cause of the serviceman's death is 
granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

